309 U.S. 2 (1940)
McGOLDRICK, COMPTROLLER OF THE CITY OF NEW YORK,
v.
GULF OIL CORP.[*]
No. 473.
Supreme Court of United States.
Argued January 2, 3, 1940.
Decided January 15, 1940.
CERTIORARI TO THE SUPREME COURT OF NEW YORK.
*3 Mr. Paxton Blair, with whom Messrs. William C. Chanler and Sol Charles Levine were on the brief, for petitioner.
Mr. Matthew S. Gibson for respondent.
By leave of Court, Messrs. George deForest Lord and Woodson D. Scott filed a brief on behalf of the Cunard White Star, Ltd., as amici curiae, challenging the validity of the tax.
PER CURIAM.
The City of New York, through its Comptroller, assessed a tax against respondent with respect to sales of oil manufactured in that city in a bonded manufacturing warehouse, Class 6, established pursuant to the customs laws of the United States, the crude oil having been imported from Venezuela and the sales of the manufactured oil having been made to supply fuel to vessels engaged exclusively in foreign commerce. The Appellate Division, First Department, annulled the determination of the Comptroller considering the tax to be a burden upon foreign commerce. 256 A.D. 207. The Court of Appeals affirmed the order of the Appellate Division, without opinion. 281 N.Y. 647. Certiorari was granted, 308 U.S. 545.
In the absence of an explicit statement by the Court of Appeals that it annulled the assessment of the tax solely because of violation of the federal Constitution, we are unable to find that the decision of the highest court of the State did not rest upon an adequate non-federal ground. Jud. Code, § 237 (b), 28 U.S.C. 344 (b). Lynch v. New York, 293 U.S. 52; Honeyman v. Hanan, 300 U.S. 14; New York City v. Central Savings Bank, 306 U.S. 661.
The writ of certiorari is dismissed for the want of jurisdiction.
Dismissed.
NOTES
[*]   Rehearing granted, Feb. 5, 1940, see post, p. 692.